DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/19/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “an insulating film that covers the surfaces of the pair of first metal pieces, the surfaces of the pair of second metal pieces, and the surfaces of the pair of electrodes” as recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same plane" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 and 9 recite similar limitations.
	Regarding claim 2, it’s not clear what’s intended by “outer side faces of the pair of first metal pieces, outer side faces of the pair of second metal pieces and outer side faces of the pair of electrodes are exposed in side faces of the sealing resin intersecting with the lower face of the sealing resin” in lines 2-4. Specifically, the examiner does not know how to interpret the italic portion in relation to the other limitations.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. PG. Pub. No. 2018/0122557 A1).
With respect to claim 1, Kim et al., hereinafter referred to as “Kim,” teaches an inductor 100 (FIGs. 1-4) comprising: 
a first conductor layer 120A (e.g. FIG. 3) comprising: 
a pair of first metal pieces 122; and 
a first conductor 121 wherein the first conductor extends from one of the pair of first metal pieces (left metal piece 122) toward the other first metal piece (right metal piece 122) to be wound in a spiral shape in the same plane; 
a second conductor layer 120B (e.g. FIG. 4) comprising: 
a pair of second metal pieces 122, wherein each of the pair of second metal pieces is bonded to a corresponding one of the pair of first metal pieces; and 
a second conductor 31, wherein the second conductor extends from one of the pair of second metal pieces (right metal piece 122) toward the other second metal piece (left metal piece 122) to be wound in a spiral shape in the same plane, and the second conductor comprises an inner circumferential side end portion (inner end) bonded to an inner circumferential side end portion (inner end) of the first conductor (inner ends of the first and second conductors are connected by via 123, see FIG. 2); 
a pair of electrodes 131 and 141 each of which is bonded to a corresponding one of the pair of second metal pieces; and 
a sealing resin 110 and 111 that covers the first conductor layer, the second conductor layer and the pair of electrodes, wherein 
end faces (lower or mounting face) of the pair of electrodes are exposed in a lower face of the sealing resin facing the second conductor (paras. [0034]-[0036] [0044]).
With respect to claim 2, Kim teaches the inductor according to claim 1, wherein: 
outer side faces of the pair of first metal pieces, outer side faces of the pair of second metal pieces and outer side faces of the pair of electrodes are exposed in side faces of the sealing resin intersecting with the lower face of the sealing resin; and 
the inductor further comprises: 
plating films 132 and 142 that are formed to cover the exposed end faces of the pair of electrodes, the exposed outer side faces of the pair of first metal pieces, the exposed outer side faces of the pair of second metal pieces and the exposed outer side faces of the pair of electrodes (para. [0043]).
With respect to claim 3, Kim teaches the inductor according to claim 1, wherein: 
each of the pair of electrodes comprises: 
a bonding portion (portion on left and right side faces) that is bonded to one of the pair of second metal pieces, and 
an overhanging portion (electrode on bottom or mounting face) that overhangs from the bonding portion, wherein the overhanging portion comprises an upper face (top surface) that faces the second conductor, and a lower face (bottom surface) that is opposite to the upper face, and the lower face of the overhanging portion is exposed to the lower face of the sealing resin (para. [0041]).
With respect to claim 4, Kim teaches the inductor according to claim 1, wherein: 
the first conductor comprises a protrusion portion 123 that protrudes from the inner circumferential side end portion of the first conductor; and 
the inner circumferential side end portion of the second conductor is bonded to the protrusion portion (para. [0034]).
With respect to claim 5, Kim teaches the inductor according to claim 1, 
wherein the sealing resin contains a magnetic material (paras. [0034] and or [0044]).
With respect to claim 9, Kim teaches an inductor 100 (FIGs.1-4) comprising: 
a first conductor layer 120A (e.g. FIG. 3) comprising: 
a pair of first metal pieces 122; and 
a first conductor 121, wherein the first conductor extends from one of the pair of first metal pieces (left metal piece 122) to the other first metal piece to be wound in a spiral shape in the same plane; 
a second conductor layer 120B (e.g. FIG. 4) comprising: 
a pair of second metal pieces 122, wherein each of the pair of second metal pieces is bonded to a corresponding one of the pair of first metal pieces; and 
a second conductor 121, wherein the second conductor extends from one of the pair of second metal pieces (right metal piece 122) toward the other second metal piece (left metal piece 122) to be wound in a spiral shape in the same plane, and the second conductor comprises an inner circumferential side end portion (inner end) bonded to an inner circumferential side end portion (inner end) of the first conductor (inner ends of the first and second conductors are connected by via 123, see FIG. 2); 
a pair of electrodes 131 and 141 (FIGs. 1-2) each of which is bonded to a corresponding one of the pair of second metal pieces; and 
a sealing resin 110 and 111 that covers the first conductor layer, the second conductor layer and the pair of electrodes (paras. [0034]-[0036] [0044]).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 above, and further in view of Kang et al. (U.S. PG. Pub. No. 2020/0020477 A1).
With respect to claim 6, Kim teaches the inductor according to claim 1. Kim does not expressly teach
an insulating film that covers the surfaces of the pair of first metal pieces, the surfaces of the pair of second metal pieces, and the surfaces of the pair of electrodes.
Kang teaches an inductor (e.g. FIG. 4) comprising:
an insulating film 700 that covers the surfaces of the pair of first metal pieces 241 and 242, the surfaces of the pair of second metal pieces 231 and 232, and the surfaces of the pair of electrodes 300 and 400 (paras. [0061] and  [0086]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the insulating film as taught by Kang to the inductor of Kim to protect the inductor from foreign objects, such as moisture and dust.

12.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of  Lee et al. (U.S. PG. Pub. No. 2019/0318867 A1).
With respect to claim 7, Kim teaches an inductor 100 (FIGs. 1-4) comprising: 
a first conductor layer 120A (e.g. FIG. 3) comprising: 
a pair of first metal pieces 122; and 
a first conductor 121, wherein the first conductor extends from one of the pair of first metal pieces (left metal piece 122) to the other first metal piece to be wound in a spiral shape in the same plane; 
a second conductor layer 120B (e.g. FIG. 4) comprising: 
a pair of second metal pieces 122, wherein each of the pair of second metal pieces is bonded to a corresponding one of the pair of first metal pieces; and 
a second conductor 121, wherein the second conductor extends from one of the pair of second metal pieces (right metal piece 122) toward the other second metal piece (left metal piece) to be wound in a spiral shape in the same plane, and the second conductor comprises an inner circumferential side end portion (inner end) bonded to an inner circumferential side end portion (inner end) of the first conductor (inner ends of the first and second conductors are connected by via 123, see FIG. 2); 
a pair of electrodes 130 and 140 (e.g. FIGs. 1 and or 2) each of which is bonded to a corresponding one of the pair of second metal pieces; and 
a sealing resin 110 and 111 that covers the first conductor layer, the second conductor layer and the pair of electrodes, 
wherein the sealing resin comprises: 
a lower face (bottom or mounting face) that faces the second conductor; 
an upper face (top face) that faces the first conductor and that is opposite to the lower face; and 
side faces (left and right faces, or front and back face) that are positioned between the lower face and the upper face (paras. [0034]-[0036] [0044]). Kim does not expressly teach 
the lower face of the sealing resin is flush with end faces of the pair of electrodes.
Lee et al., hereinafter referred to as “Lee,” teaches an inductor (FIG. 2), 
wherein the lower face (bottom face) of the sealing resin 101 is flush with end faces of the pair of electrodes 181 and 182 (para. [0034]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the electrodes and the sealing resin as taught by Lee to the inductor of Kim to distribute stress equally.
With respect to claim 8, Kim in view of Lee teaches the inductor according to claim 7, wherein: 
the side faces of the sealing resin are flush with outer side faces of the pair of first metal pieces, outer side faces of the pair of second metal pieces and outer side faces of the pair of electrodes (Kim, para. [0034], Lee, para. [0034]).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837